Execution Version


    


FIRST AMENDMENT
TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT
DATED AS OF APRIL 15, 2019
AMONG
OASIS PETROLEUM NORTH AMERICA LLC,
AS BORROWER,
THE GUARANTORS PARTY HERETO,
WELLS FARGO BANK, N.A.,
AS ADMINISTRATIVE AGENT AND ISSUING BANK,
AND
THE LENDERS PARTY HERETO




    





FIRST AMENDMENT TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT
THIS FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this “First
Amendment”) dated as of April 15, 2019, is among OASIS PETROLEUM NORTH AMERICA
LLC, a Delaware limited liability company (the “Borrower”); the Guarantors party
hereto (the “Guarantors” and collectively with the Borrower, the “Credit
Parties”); each of the lenders party to the Credit Agreement referred to below
(collectively, the “Lenders”) party hereto; and WELLS FARGO BANK, N.A., as
administrative agent for the Lenders (in such capacity, together with its
successors in such capacity, the “Administrative Agent”) and as the issuing bank
(in such capacity, the “Issuing Bank”).
R E C I T A L S:
A.Parent, OP LLC, the Borrower, the Administrative Agent and the Lenders are
parties to that certain Third Amended and Restated Credit Agreement dated as of
October 16, 2018 (as amended, amended and restated, restated, supplemented or
otherwise modified, the “Credit Agreement”), pursuant to which the Lenders have
made certain credit available to and on behalf of the Borrower.
B.    The Borrower, the Guarantors, the Administrative Agent and the Lenders
party hereto desire to amend certain provisions of the Credit Agreement as set
forth herein effective as of the First Amendment Effective Date (as defined
below).
C.    Furthermore, the Administrative Agent and the Required Lenders desire to
reaffirm the Borrowing Base at $1,600,000,000 after giving effect to the
amendments contained in this First Amendment.
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:
Section 1.Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement, as
amended by this First Amendment. Unless otherwise indicated, all section
references in this First Amendment refer to sections of the Credit Agreement.
Section 2.    Amendments to Credit Agreement. In reliance on the
representations, warranties, covenants and agreements contained in this First
Amendment, and subject to the conditions precedent contained in Section 4
hereof, the Credit Agreement (other than the schedules and exhibits thereto) is
hereby amended to read in its entirety as set forth on Exhibit A attached
hereto.
Section 3.    Borrowing Base Redetermination. Pursuant to Section 2.07 of the
Credit Agreement, the Administrative Agent and the Required Lenders agree that
for the period from and including the First Amendment Effective Date to but
excluding the next Redetermination Date following the First Amendment Effective
Date, the amount of the Borrowing Base shall be equal to $1,600,000,000.
Notwithstanding the foregoing, the Borrowing Base may be subject to further
adjustments from time to time pursuant to Section 2.07(e), Section 8.13(c),
Section 9.12(d), Section 9.12(e) or Section 9.12(f). The parties hereto agree
that the redetermination provided for herein shall constitute the April 1, 2019
Scheduled Redetermination. For the avoidance of doubt, the next Scheduled
Redetermination shall be the October 1, 2019 Scheduled Redetermination.
Section 4.    Conditions Precedent. This First Amendment shall become effective
as of the date when each of the following conditions is satisfied (or waived in
accordance with Section 12.02 of the Credit Agreement) (the “First Amendment
Effective Date”):
4.1    Executed Counterparts of First Amendment. The Administrative Agent shall
have received from the Borrower, each Guarantor and each of the Lenders
counterparts (in such number as may be requested by the Administrative Agent) of
this First Amendment signed on behalf of such Person.
4.2    Swingline Notes. To the extent requested by a Swingline Lender, the
Administrative Agent shall have received duly executed promissory notes with
respect to the Swingline Loans payable to each Swingline Lender in a principal
amount equal to its commitment to make Swingline Loans as of the First Amendment
Effective Date.
4.3    Mortgages. The Administrative Agent shall have received from the Borrower
duly executed and notarized mortgages and/or mortgage supplements in form and
substance reasonably satisfactory to the Administrative Agent so that, after
giving effect to the recording of such mortgages and/or mortgage supplements,
the Administrative Agent shall be reasonably satisfied that it has first
priority, perfected Liens (subject only to Excepted Liens identified in clauses
(a) to (d) and (f) of the definition thereof, but subject to the provisos at the
end of such definition) on at least 85% of the total value of the Oil and Gas
Properties evaluated in the Reserve Report most recently delivered pursuant to
Section 8.12(a) of the Credit Agreement.
4.4    Title Information. The Administrative Agent shall have received title
information satisfactory to the Administrative Agent setting forth the status of
title to at least 80% of the total value of the Oil and Gas Properties evaluated
in the most recently delivered Reserve Report.
4.5    No Default. No Default shall have occurred and be continuing as of the
date hereof prior to and after giving effect to the terms of this First
Amendment.
4.6    Further Assurances. The Administrative Agent shall have received such
other documents as the Administrative Agent or its special counsel may
reasonably require.
The Administrative Agent is hereby authorized and directed to declare this First
Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Section 4 or the waiver of such conditions as
permitted hereby. Such declaration shall be final, conclusive and binding upon
all parties to the Credit Agreement for all purposes.
Section 5.    Miscellaneous.
5.1    Confirmation and Effect. The provisions of the Credit Agreement, as
amended by this First Amendment, shall remain in full force and effect following
the effectiveness of this First Amendment. Each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or any other word
or words of similar import shall mean and be a reference to the Credit Agreement
as amended hereby, and each reference in any other Loan Document to the Credit
Agreement or any word or words of similar import shall be and mean a reference
to the Credit Agreement as amended hereby.
5.2    No Waiver. Neither the execution by the Administrative Agent or the
Lenders of this First Amendment, nor any other act or omission by the
Administrative Agent or the Lenders or their officers in connection herewith,
shall be deemed a waiver by the Administrative Agent or the Lenders of any
Defaults or Events of Default which may exist, which may have occurred prior to
the date of the effectiveness of First Amendment or which may occur in the
future under the Credit Agreement and/or the other Loan Documents. Similarly,
nothing contained in this First Amendment shall directly or indirectly in any
way whatsoever either: (a) impair, prejudice or otherwise adversely affect the
Administrative Agent’s or the Lenders’ right at any time to exercise any right,
privilege or remedy in connection with the Loan Documents with respect to any
Default or Event of Default, (b) except as expressly provided herein, amend or
alter any provision of the Credit Agreement, the other Loan Documents, or any
other contract or instrument, or (c) constitute any course of dealing or other
basis for altering any obligation of the Borrower or any right, privilege or
remedy of the Administrative Agent or the Lenders under the Credit Agreement,
the other Loan Documents, or any other contract or instrument.
5.3    Ratification and Affirmation; Representations and Warranties. Each Credit
Party hereby (a) acknowledges the terms of this First Amendment; (b) ratifies
and affirms its obligations under, and acknowledges its continued liability
under, the Guaranty and Security Agreement, the Mortgages and each other Loan
Document to which it is a party and agrees that each Loan Document to which it
is a party remains in full force and effect as expressly amended hereby and (c)
represents and warrants to the Lenders that as of the date hereof, after giving
effect to the terms of this First Amendment: (i) all of the representations and
warranties contained in each Loan Document to which it is a party are true and
correct in all material respects (or, if already qualified by materiality,
Material Adverse Effect or a similar qualification, true and correct in all
respects), except to the extent any such representations and warranties are
expressly limited to an earlier date, in which case, such representations and
warranties shall continue to be true and correct in all material respects (or,
if already qualified by materiality, Material Adverse Effect or a similar
qualification, true and correct in all respects) as of such specified earlier
date, (ii) no Default or Event of Default has occurred and is continuing and
(iii) no event or events have occurred which individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect.
5.4    Counterparts. This First Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this First Amendment by facsimile or email transmission
shall be effective as delivery of a manually executed counterpart hereof.
5.5    No Oral Agreement. This First Amendment, the Credit Agreement and the
other Loan Documents executed in connection herewith and therewith represent the
final agreement between the parties and may not be contradicted by evidence of
prior, contemporaneous, or unwritten oral agreements of the parties. There are
no subsequent oral agreements between the parties.
5.6    GOVERNING LAW. THIS FIRST AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
5.7    Payment of Expenses. In accordance with Section 12.03 of the Credit
Agreement, the Borrower agrees to pay or reimburse the Administrative Agent for
all of its reasonable out-of-pocket costs and reasonable expenses incurred in
connection with this First Amendment, any other documents prepared in connection
herewith and the transactions contemplated hereby, including, without
limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.
5.8    Severability. Any provision of this First Amendment which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
5.9    Successors and Assigns. This First Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.
5.10    Loan Document. This First Amendment shall constitute a “Loan Document”
under and as defined in Section 1.02 of the Credit Agreement.
5.11    No Novation. The parties hereto agree that this First Amendment
(including Exhibit A attached hereto) does not in any way constitute a novation
of the existing Credit Agreement, but is an amendment of the Credit Agreement.
[Signatures Begin Next Page]



IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed as of the date first written above.
BORROWER:
OASIS PETROLEUM NORTH AMERICA LLC







By:        
Name:    Michael Lou
Title:    Executive Vice President and Chief
Financial Officer




GUARANTORS:
OASIS PETROLEUM INC.

OASIS PETROLEUM LLC
OASIS PETROLEUM MARKETING LLC
OASIS WELL SERVICES LLC
OASIS MIDSTREAM SERVICES LLC
OMS HOLDINGS LLC
OASIS PETROLEUM PERMIAN LLC




By:        
Name:    Michael Lou
Title:    Executive Vice President and Chief
Financial Officer


OMP GP LLC


By:        
Name:    Michael Lou
Title:    President










ADMINISTRATIVE AGENT,
SWINGLINE LENDER,
ISSUING BANK AND LENDER:
WELLS FARGO BANK, N.A.,

as Administrative Agent, Issuing Bank, a Swingline Lender and a Lender




By:        
Name:    Edward Pak
Title:    Director


LENDERS:
CITIBANK, N.A., as a Lender





By:        
Name:        
Title:        


JPMORGAN CHASE BANK, N.A.,
as a Swingline Lender and a Lender




By:        
Name:        
Title:        


ROYAL BANK OF CANADA, as a Lender




By:        
Name:        
Title:        


CAPITAL ONE, NATIONAL ASSOCIATION,
as a Lender




By:        
Name:        
Title:        


COMPASS BANK, as a Lender




By:        
Name:        
Title:        


CANADIAN IMPERIAL BANK OF
COMMERCE, NEW YORK BRANCH,
as a Lender




By:        
Name:        
Title:        




By:        
Name:        
Title:        




ING CAPITAL LLC, as a Lender




By:        
Name:        
Title:        




By:        
Name:        
Title:        


CITIZENS BANK, N.A., as a Lender




By:        
Name:        
Title:        




ZB, N.A. DBA AMEGY BANK, as a Lender




By:        
Name:        
Title:        


BOKF, NA dba Bank of Texas, as a Lender




By:        
Name:        
Title:        


BRANCH BANKING AND TRUST COMPANY,
as a Lender




By:        
Name:        
Title:        


COMERICA BANK, as a Lender




By:        
Name:        
Title:        


CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH,
as a Lender




By:        
Name:        
Title:        




By:        
Name:        
Title:        


REGIONS BANK, as a Lender




By:        
Name:        
Title:        


IBERIABANK, as a Lender




By:        
Name:        
Title:        






Goldman Sachs Bank USA, as a Lender




By:        
Name:        
Title:        






Morgan Stanley Bank, N.A., as a Lender




By:        
Name:        
Title:        





FIFTH THIRD BANK, as a Lender




By:        
Name:        
Title:        





MIZUHO BANK, LTD., as a Lender




By:        
Name:        
Title:        






US 6264413v.6